      Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.1 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                GRAND RAPIDS DIVISION


 JOSHUA K. BREWER,
                                                           CIVIL COMPLAINT
               Plaintiff,

 v.                                                      CASE NO. 1:19-cv-01067

 CAPITAL ONE FINANCIAL
 CORPORATION,                                         DEMAND FOR JURY TRIAL

               Defendant.


                                          COMPLAINT

         NOW comes JOSHUA K. BREWER (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of CAPITAL ONE FINANCIAL

CORPORATION (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq. and the Michigan Collection Practices Act (“MCPA”)

under M.C.L. § 445.251 et seq. for Defendant's unlawful practices.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.2 Page 2 of 8



    3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Michigan and a substantial portion of the events or omissions giving rise

to the claims occurred in the Eastern District of Michigan.

                                               PARTIES

    4. Plaintiff is a natural person over 18 years-of-age residing in Grand Rapids, Michigan,

which lies within the Western District of Michigan.

    5. Defendant is engaged in the business of offering credit services and collecting or

attempting to collect, directly or indirectly, debts owed or due using the mail and telephone from

consumers across the country, including consumers located in the state of Michigan.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all time

relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Several years ago Plaintiff obtained a line of credit through Defendant which he used to

fund the purchases of household goods and services.

    8.   Plaintiff experienced financial hardship and began falling behind on his monthly payments

to Defendant, creating an outstanding financial obligation (“subject consumer debt”).

    9. In early 2018, Plaintiff began receiving unwanted collection calls to his cellular phone,

(616) XXX-5156, from Defendant.

    10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 5156. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




                                                   2
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.3 Page 3 of 8



    11. Defendant has primarily used the phone number (800) 955-6600 when placing calls to

Plaintiff’s cellular phone. Upon belief, Defendant has used additional phone numbers as well.

    12. Upon information and belief, the above-referenced phone number is regularly utilized by

Defendant during its debt collection activities.

    13. During answered calls from Defendant, Plaintiff experiences a noticeable pause, lasting a

handful of seconds in length, and has to repeatedly say “hello” before a live representative begins

to speak.

    14. Upon speaking with Defendant, Plaintiff was informed that Defendant was seeking to

collect upon the subject consumer debt.

    15. Early in the life of the calls Plaintiff attempted to work-out payment arrangements with

Defendant on the subject consumer debt.

    16. From April 2018 through October 2018 Plaintiff had numerous lengthy conversations with

Defendant in which he attempted to work-out a compromise.

    17. Unfortunately an agreement was unable to be reached between the parties. As such

Plaintiff instructed Defendant to cease calling his cellular phone.

    18. Plaintiff repeated this request to Defendant several times.

    19. Defendant willfully ignored Plaintiff’s demands and proceeded to continue placing phone

calls to Plaintiff’s cellular phone.

    20. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after Plaintiff notified Defendant to cease its contacts.

    21. Defendant has contacted Plaintiff at least 50 times after Plaintiff has demanded that it stop

calling.




                                                   3
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.4 Page 4 of 8



   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by calls, increased

usage of her telephone services, loss of cellular phone capacity, diminished cellular phone

functionality, decreased battery life on his cellular phone, and diminished space for data storage

on her cellular phone.



          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) without their consent. The

TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to

store or produce telephone numbers to be called, using a random or sequential number generator;

and to dial such numbers.”

   27. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, that Plaintiff

experienced during answered calls from Defendant before being connected to a live representative

is instructive that an ATDS was being utilized to generate the phone calls. Additionally, the nature

and frequency of Defendant’s contacts points to the involvement of an ATDS.




                                                 4
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.5 Page 5 of 8



   28. Defendant violated the TCPA by placing at least 50 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent Plaintiff may have given to the Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting him.

   29. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C). Plaintiff notified Defendant’s representatives to stop

contacting him. In spite of this request, Defendant placed mass phone calls to Plaintiff’s cellular

phone without his permission.

   WHEREFORE, Plaintiff JOSHUA K. BREWER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
      to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



          COUNT II – VIOLATIONS OF THE MICHIGAN COLLECTION PRACTICES ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 445.251(1)(d).



                                                5
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.6 Page 6 of 8



    33. Defendant is a “regulated person” as defined by M.C.L. § 445.251(1)(g) as it is a “person

whose collection activities are confined and are directly related to the operation of a business other

than that of a collection agency . . . .”

    34. The subject consumer debt is a “claim” or “debt” as defined by M.C.L. § 445.251(1)(a).

            a. Violations of M.C.L. § 445.252(f)(ii)

    35. The MCPA, pursuant to M.C.L. § 445.252(f)(ii), prohibits a regulated person from

“[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of the creditor or

debtor.”

    36. Defendant violated M.C.L. § 445.252(f)(ii) by repeatedly contacting Plaintiff’s cellular

phone using an automated system absent consent. Through its conduct, Defendant misrepresented

that it had the legal ability to contact Plaintiff using an automated system when Plaintiff demanded

that Defendant stop calling. As such, Defendant misrepresented its legal rights, as well as

Plaintiff’s legal rights, by continuing to contact Plaintiff’s cellular phone absent the lawful ability

to do so.

            b. Violations of M.C.L. § 445.252(n)

    37. The MCPA, pursuant to M.C.L. § 445.252(n), prohibits a regulated person from “[u]sing

a harassing, oppressive, or abusive method to collect a debt, including causing a telephone to ring

or engaging a person in telephone conversations repeatedly, continuously, or at unusual times or

places which are known to be inconvenient to the debtor.”

    38. Defendant violated the MCPA when it continuously called Plaintiff after being notified to

stop. In spite of Plaintiff’s demands, Defendant systematically called Plaintiff at least 50 times.

This repeated behavior was harassing and abusive, and the frequency and volume of calls shows

that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.



                                                  6
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.7 Page 7 of 8



           c. Violations of M.C.L. § 445.252(q)

   39. The MCPA, pursuant to M.C.L. § 445.252(q), subjects collection agencies to liability for

“[f]ailing to implement a procedure designed to prevent a violation by an employee.”

   40. Defendant violated the MCPA by failing to adequately have procedures in place designed

to prevent a violation by its employee. Plaintiff informed Defendant that its calls were inconvenient

and harassing and demanded that they stop. Nevertheless, the calls continued at an incessant rate.

Such conduct demonstrates the lack of any procedures in place by Defendant wherein its

employees would cease calling after becoming aware that its calls were pervasively unwelcome

and inconvenient. As such, Defendant has failed to implement a procedure designed to prevent its

employees from engaging in harassing, oppressive, or abusive methods in connection with its

collection of debts.

   41. Defendant’s violations of the MCPA were willful. Defendant was notified by Plaintiff that

he did not wish to receive any more phone calls. Yet, Plaintiff was continuously bombarded with

collection phone calls from Defendant. In a willful manner, Defendant called Plaintiff repeatedly

and continuously notwithstanding his demands. Upon information and belief, Defendant regularly

engages in the above described behavior against consumers in Michigan, further demonstrating its

willful failure to implement adequate procedures designed to prevent violations of the MCPA.

   WHEREFORE, Plaintiff JOSHUA K. BREWER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 445.257(1).

   c. Awarding Plaintiff actual damages, or three times actual damages, pursuant to M.C.L. §
      445.257(2).



                                                 7
   Case 1:19-cv-01067-JTN-PJG ECF No. 1 filed 12/18/19 PageID.8 Page 8 of 8



   d. Awarding statutory damages of at least $50.00 and treble damages, pursuant to M.C.L. §
      445.257(2).

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. § 445.257(2).

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: December 18, 2019

Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com

s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x110 (phone)
(630) 575-8188 (fax)
thatz@sulaimanlaw.com




                                               8
